Case 1:19-cr-00552-GHW Document 24 Filed 12/30/19

PAUL B. BRICKFIELD*+
pbrickfield@brickdonlaw.com

JOSEPH R. DONAHUE
jdonahue@brickdonlaw.com

 

 

of counsel ~ | x- bk MN E- YE.

necappaticci@brickdonlaw.com 70 GRAND AVENUE
RIVER EDGE, NEW JERSEY 07661
SANDRA COIRA TELEPHONE (201) 488-7707
scoira@brickdonlaw.com
FACSIMILE (201) 488-9559
*CERTIFIED CRIMINAL TRIAL LAWYER « NEW JERSEY www. brickdonlaw.com

+t MEMBER OF NEW YORK BAR

December 30, 2019

Via ECF and Electronic Mail
Honorable Gregory H. Woods, U.S.D J.
United States District Court

* Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, NY 10007

Re: Revised Adjournment Request

United States v. Edward Shin
Case No.: 1:19-cr-00552-GHW

Dear Judge Woods:

Page 1 of 2

NEW YORK OFFICE
PAUL 8B. BRICKFIELD PC,
219 WESTCHESTER AVENUE
SUITE 200
PORT CHESTER, N.Y. 10573
(914) 935-9705

I represent Edward Shin in the above-referenced matter which is scheduled
for a status conference before Your Honor on Tuesday, January 7, 2020 at 9:00 a.m.

As I advised in my previous letters to Your Honor today, I am requesting an

adjournment of the status conference as I recently had two surgeries on my leg and

my doctor has advised that I should not drive or stand for long periods of time until
mid-January. In addition, today, I received a superseding indictment on this matter

and additional time is needed for review of same.

I have spoken to Assistant U.S. Attorney Tara LaMorte and she has consented
to adjourning the status conference. The parties propose January 21, 2020 at 10:00
a.m. or alternatively January 23, 2020 at 10:00 a.m. as the new date for the status
conference.

The parties have agreed that time between January 7, 2020 and the new status
conference will be excludable under the Speedy Trial Act because defense counsel,
for the reasons set forth herein, needs additional time to adequately prepare a
defense and to be prepared to attend the pretrial conference.
Case 1:19-cr-00552-GHW Document 24 Filed 12/30/19 Page 2 of 2

I have enclosed a proposed Order for Your Honor's review. We have drafted
the Order with the January 21, 2020 date, but as noted above we are also available on
January 23, 2020. Thank you.

Respectfully submitted,

(5S
Paul B. Brickfield

enc. (via electronic mail only)

cc: Assistant U.S. Attorney Tara LaMorte (via ECF and electronic mai! w/ enc.)
Assistant U.S. Attorney Daniel Tracer (via ECF and electronic mail w/enc.)
